Citation Nr: 1000937	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for PTSD.

The Veteran failed to appear for the videoconference hearing 
scheduled for May 12, 2009.  His request for a hearing will 
therefore be considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The Board also notes that, in his December 2004 PTSD 
questionnaire response, the Veteran indicated that his 
alcohol and drug use were due to his PTSD.  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001) the Court held that 
a veteran could receive compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  To the extent 
that the Veteran makes such an argument here, such a claim 
would have to be denied as a matter of law, because the Board 
has found that his PTSD is not service-connected.  Where, as 
here, service connection for the primary disability has been 
denied, the Veteran cannot establish entitlement to service 
connection for a secondary condition as a matter of law.  See 
38 C.F.R. § 3.310(a) (providing for service connection for a 
disability only where such disability is proximately due to 
or the result of a disease or injury that is already service-
connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1.  A stressor supporting the diagnosis of PTSD has not been 
corroborated, and the Veteran has not provided information 
sufficient to request stressor verification from the U.S. 
Army and Joint Services Records Research Center (JSRRC) or 
from alternative sources.

2.  The appellant did not engage in combat.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a December 2004 pre-rating letter, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection for PTSD.  This letter also satisfied the 
second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the December 2004 letter complied with this requirement.

The Veteran's claim for service connection for PTSD is based 
in part on the contention that his PTSD is related to in-
service sexual assault.  In such cases, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  VA will not deny 
such a claim without providing notice that records other than 
service department records, and evidence of changes in 
behavior, can be used to provide credible supporting evidence 
of the stressor.  38 C.F.R. § 3.304(f)(3); Gallegos v. Peake, 
22 Vet. App. 329 (2008).  The RO complied with this 
requirement.  In its December 2004 letter, the RO told the 
Veteran to identify any possible sources of information and 
evidence such as police reports or medical treatment records 
for assault or rape, and asked the Veteran to send supporting 
statements from any individuals with whom he may have 
discussed the incident.  A December 2004 report of contact 
(VA Form 119) indicates that RO personnel explained the use 
of alternative evidence or "markers" in personal trauma 
claims.  The PTSD questionnaire to which the Veteran 
responded in December 2004 listed as examples of the types of 
evidence that could substantiate his claim including sudden 
requests for change in MOS or duty assignment, increased use 
of leave without an immediate reason, changes in performance 
evaluations, obsessive behavior, and unexplained economic or 
social behavior changes.

The veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a June 2006 letter.

Some of the VCAA-compliant notice in this case was provided 
after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in a 
November 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, all of the identified post-service VA and private 
treatment records, and the records of the Social Security 
Administration's disability determination.  The Veteran was 
not afforded a VA medical examination regarding this claim.  
However, as the dispositive issue in this case is whether 
there is evidence corroborating the claimed in-service 
stressor, such an examination was not required.

In addition, the Veteran's service personnel records were not 
obtained.  However, the RO requested these records and, in a 
January 2005 response, the National Personnel Records Center 
(NPRC) indicated that it had conducted an extensive and 
thorough search for these records and were unable to locate 
them.  The NPRC indicated that it had concluded that the 
records either did not exist, that the NPRC did not have 
them, or that further efforts to locate them at the NPRC 
would be futile.  In a July 2007 letter, the RO told the 
Veteran that it could not locate his service personnel 
records and requested that he submit information regarding 
these records or the records themselves.  The RO thus 
complied with its duty to assist the Veteran with regard to 
his service personnel records.  See 38 C.F.R. § 3.159(c)(2) 
(VA may end efforts to obtain records from Federal agency if 
it concludes the records sought do not exist or further 
efforts to obtain them would be futile; this includes cases 
where the Federal agency so advises).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for PTSD is 
thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

In addition, the Board notes that the record in this case 
reflects that the Veteran has been diagnosed with multiple 
psychiatric disabilities other than PTSD, including major 
depression, major depression with psychotic features, and 
dysthymic disorder.  However, neither the pleadings nor the 
facts raise a claim for service connection based on these 
diagnoses.  The Veteran and his representative have 
consistently claimed that he has PTSD due to in-service 
sexual assault, the Veteran has described symptoms such as 
nightmares, night sweats, and drug and alcohol problems due 
to claimed in-service stressors, and the medical opinions 
suggesting a relationship between a current disability and 
service, including by a VA physician in July 2007, relate 
only his PTSD, and not any of his other psychiatric 
disabilities,  to service.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (where a claim for service connection 
identifies PTSD without more, the claim is not necessarily 
limited to that diagnosis, but must be considered a claim for 
any mental disability based on analysis of the description of 
the claim, the symptoms the claimant describes, and the 
evidence of record).  As such, any sub-issues regarding 
psychiatric disabilities other than PTSD are not on appeal in 
this case. Id. at 6 (2009) (Board erred when it failed to 
weigh and assess the nature of the Veteran's current 
condition when determining the breadth of the claim before 
it).

Another preliminary issue concerns the procedural posture of 
the case.  The Veteran's claim for service connection for a 
nervous condition was denied in September 1986.  The RO wrote 
that there was no evidence of neurosis or psychosis in 
service.  When the Veteran again filed a claim for service 
connection for a nervous condition, the RO requested that the 
Veteran submit new and material evidence and disallowed the 
claim in April 1993.  The RO properly adjudicated that claim 
for service connection for PTSD as a new claim rather than a 
petition to reopen the previously denied claim for service 
connection for a nervous condition, as these claims involved 
different diseases.  See Boggs v. Peake, 520 F.3d 1330 
(2008).  Consequently, the Board will also consider the issue 
on a de novo basis.

On the merits, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) medical evidence diagnosing the 
condition; (2) a link, established by medical evidence 
between current symptoms and in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred. 38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App 128 (1997). With respect to the 
third element, where, as here, the Veteran did not serve in 
combat with enemy forces during service, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, 
by itself, cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In this case, while the Veteran has been diagnosed with PTSD 
based in part on claimed in-service sexual trauma, his claim 
must be denied because there is no independent evidence 
(credible supporting evidence) to corroborate his statements 
as to the occurrence of any claimed in-service stressor.

The Veteran made the following statements with regard to his 
in-service stressors.

In his October 1999 statement in support of claim (VA Form 
21-4138), the Veteran wrote that, although he was never in 
Vietnam or combat, he was having violent nightmares, woke up 
with night sweats, saw himself running trying to get away 
from gunfire, bullets, and bombs.  He concluded, "I think 
all this was caused by my training in the Marine Corps.  It 
just changed my life.  I was trained to kill, and never got 
into action."  In his February 2004 statement in support, 
the Veteran wrote that his PTSD was due to multiple 
experiences while on active duty service.  In his November 
2004 statement, the Veteran wrote that he was being treated 
at a VA medical center (VAMC) for PTSD resulting from the 
sexual trauma he experienced in the military.

In his December 2004 PTSD questionnaire response, the Veteran 
wrote that he started drinking and using drugs, lost respect, 
became a loner, had a bad attitude, and got depressed and 
used alcohol and drugs as a result of his PTSD.  He 
identified a time period of December 1972 to April 1973.  
Previously, the Veteran had indicated in his December 1992 
claim for service connection for a nervous condition that his 
nervous condition began in 1975 while stationed in Morocco, 
Africa.

This information did not provide a sufficient basis for the 
RO to make a request for stressor verification from the U.S. 
Army and Joint Services Records Research Center (JSRRC), for 
two reasons.  First, the Veteran did not provide a 
sufficiently specific date range.  See VA's Adjudication 
Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 15(c) (Sept. 29, 2006), ("at a minimum, the 
veteran must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred" (emphasis in original).  Second, the information 
in the statements was of such a general nature that it was 
not capable of verification.

Moreover, the Veteran did not claim, and the evidence does 
not reflect, that there are any potential sources of 
information other than his service records that could 
corroborate his claimed in-service stressors including sexual 
assaults.  The service treatment records from May 1975 
indicate that the Veteran had discipline problems prior to 
and in Morocco, as well as prior to service, related to his 
alcoholism.  A May 1975 service treatment note indicates that 
the Veteran's inability to control his drinking has resulted 
in his present state of mental confusion," and he "readily 
admitted to alcohol abuse and believes all his problems stem 
from this."  These records do not provide independent 
corroboration of any claimed in-service stressor or identify 
any potential alternative source of information regarding the 
claimed in-service stressors.  The evidence also establishes 
pre-service history of alcohol abuse rather than a potential 
in-service stressor.

The Board has also considered the July 2006 lay statements of 
the Veteran's mother and a friend, which indicate that they 
noticed negative behavior changes in the Veteran when he 
returned from service, as well as the July 2007 letter from a 
VA physician indicating that the Veteran was being followed 
for symptoms of military related sexual trauma.  However, 
these lay and medical statements do not constitute credible 
supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389, 
396 (1996) (corroboration of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence).  
Furthermore, the lay evidence is vague and fails to establish 
the claimed stressor.

As noted above, the Veteran's service personnel records could 
not be located.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis above has been 
undertaken with this heightened duty in mind. The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Because there is no 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed in-service stressors, his 
claim must be denied.  As the preponderance of the evidence 
is thus against the claim for service connection for PTSD, 
careful consideration of the benefit-of-the-doubt doctrine 
does not warrant its application in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


